t c memo united_states tax_court jacob lustig and cynthia lam petitioners v commissioner of internal revenue respondent docket no filed date jeffrey marc weiss for petitioners sarah e sexton for respondent memorandum findings_of_fact and opinion nega judge respondent issued a notice_of_deficiency on date determining deficiencies in petitioners’ federal_income_tax of dollar_figure dollar_figure and dollar_figure for and respectively and accuracy-related_penalties under sec_6662 related to tax years and of dollar_figure dollar_figure and dollar_figure respectively the only issue remaining for decision is whether petitioners are liable for the sec_6662 accuracy-related_penalties by reason of any substantial_understatement_of_income_tax or negligence or disregard of rules or regulations we hold that they are findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the stipulation of settled issues and the attached exhibits are incorporated herein by this reference petitioners resided in alameda california at the time they filed their petition petitioner wife ms lam held a interest in the islanders associates llc islanders during the years at issue islanders owned a building with several rental units and employed a property manager to advertise and collect rents because of her ownership_interest in islanders ms lam was aware that rental income is includible in gross_income petitioners’ residential property includes a cottage behind their house cottage petitioners rented out the cottage and received rental payments of unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar dollar_figure in tax_year dollar_figure in tax_year and dollar_figure in tax_year petitioners failed to report any of the income received from the cottage rental on their and tax_return petitioners hired tax_return_preparers to prepare and file their and returns petitioners employed stanley pollock to prepare their return and amir zarrati to prepare their and returns petitioners tracked business_expenses and receipts related to islanders in quickbooks which they then gave in excel spreadsheet form to mr pollock for and mr zarrati for and petitioners never gave either mr pollock or mr zarrati any information relating to the rental income from the cottage consequently neither mr pollock nor mr zarrati included this income in the preparation of petitioners’ tax returns at trial ms lam testified that she did not review these tax returns before filing them with the internal_revenue_service petitioners filed a timely petition with this court arguing that they were not liable for the sec_6662 accuracy-related_penalties for and the parties filed a stipulation of settled issues in which petitioners conceded that they were liable for the tax deficiencies determined in respondent’s notice_of_deficiency for all three tax years they also agreed that they i were not entitled to certain deductions but were entitled to some additional deductions ii had failed to report rents received from the cottage and iii had failed to report state and local income_tax refunds the stipulation left unresolved petitioners’ liability for the sec_6662 penalties a trial on the penalty issues was held on date in san francisco california opinion with respect to any penalty sec_7491 imposes the burden of production on the commissioner 116_tc_438 to fulfill this burden the commissioner must come forward with sufficient evidence indicating that it is appropriate to impose the relevant penalty sec_7491 higbee v commissioner t c pincite once the commissioner has met this burden the taxpayer bears the burden of proving that the penalty is inappropriate because for example the taxpayer acted with reasonable_cause and in good_faith higbee v commissioner t c pincite sec_6662 imposes a penalty on an underpayment_of_tax attributable to any of the causes listed in subsection b these causes include negligence or disregard of rules or regulations and any substantial_understatement_of_income_tax sec_6662 and a substantial_understatement is defined as any understatement exceeding the greater of i percent of the tax required to be shown on the return for the taxable_year or ii dollar_figure sec_6662 negligence in sec_6662 includes any failure to make a reasonable attempt to comply with the code sec_6662 negligence has also been defined as a failure to do what a reasonable person would do under the circumstances 963_f2d_907 6th cir aff’g tcmemo_1991_179 91_tc_686 aff’d 893_f2d_656 4th cir the term negligence also includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs respondent determined that petitioners are liable for sec_6662 penalties both because they substantially understated their income_tax for the years in issue and also because the underpayments were due to negligence or disregard of rules or regulations the penalty under sec_6662 does not apply with respect to any portion of an underpayment if the taxpayer can demonstrate that the taxpayer had reasonable_cause for such portion and acted in good_faith with respect to such portion sec_6664 the regulations provide that reasonable_cause and good_faith are determined on a case-by-case basis taking into account all pertinent facts and circumstances generally the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer reliance on professional advice constitutes reasonable_cause and good_faith if under all the circumstances such reliance was reasonable and the taxpayer acted in good_faith sec_1_6664-4 income_tax regs to establish good_faith and reasonable_cause through reliance on professional advice the taxpayer must show that t he adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioners’ failure to report rental income from the cottage constitutes negligence additionally petitioners failed to review their tax returns before filing them petitioners and respondent stipulated that petitioners were not entitled to certain deductions claimed on their and returns because respondent has met his burden of establishing petitioners’ negligence we need not determine whether there was a substantial_understatement_of_income_tax for purposes of the sec_6662 penalty see sec_1_6662-2 income_tax regs petitioners argue the penalties should be waived because they acted in good_faith in preparing and filing their and tax returns however ms lam conceded that she and her husband did not review those tax returns ms lam stated throughout the trial that she and her husband i were too busy to review the returns ii assumed the returns were prepared accurately and iii were ignorant as to the legal requirements for filing their returns petitioners essentially argue that they relied on their tax_return_preparers and their good-faith reliance on the preparers should negate the sec_6662 penalties without more than ms lam’s self-serving testimony we find that petitioners have not overcome their burden of proving reasonable_cause and good- faith reliance on a tax preparer ms lam knew rental income was includable in gross_income by virtue of her ownership stake in islanders in addition to other items of unreported income such as the state and local income_tax refunds petitioners never provided their tax_return_preparers with any information related to the rental income generated from the cottage thus petitioners did not rely in good_faith on their tax_return_preparers since they did not give the preparers all of the necessary information related to their gross_income moreover petitioners admit they did not review the returns for accuracy before filing them accordingly the court sustains respondent’s determination that petitioners are liable for sec_6662 accuracy-related_penalties for their and tax years in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
